Citation Nr: 1103352	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the rating decision in September 2004 that denied service 
connection for compensation and treatment purposes for a dental 
disability was based on clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1990 to 
February 1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the case was subsequently returned to 
the RO in Roanoke, Virginia.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge in Washington, DC in 
November 2010.  A transcript of the hearing is associated with 
the claims file.


FINDING OF FACT

The Veteran has not identified an error of fact or law in the 
September 2004 RO decision that compels a conclusion, to which 
reasonable minds could not differ, that the results would have 
been manifestly different had the error not been made.


CONCLUSION OF LAW

The Veteran has failed to raise a valid claim of CUE in the 
September 2004 rating decision that denied service connection for 
compensation and treatment purposes for a dental disability. 38 
C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
commented that CUE claims are not conventional appeals and are 
fundamentally different from any other kind of action in the VA 
adjudication process in that the alleged error must be based upon 
the evidentiary record as it existed at the time of the 
challenged decision.  Accordingly, the Court has held that the 
duty to notify and the duty to assist provisions of the VCAA are 
not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).  

Analysis

CUE is a very specific and rare kind of "error." It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the adjudicator, 
or the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Even when the premise of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be ipso facto 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

The criteria to determine whether CUE was present in a prior 
determination are that: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

The Board will address the specific allegation of CUE raised by 
the Veteran.

In her July 2007 claim, the Veteran cited the following "error" 
in the September 2004 rating decision denying entitlement to 
service connection for compensation and treatment purposes for a 
dental disability, "[y]our dental records show all teeth absent 
on entrance into service."  The Veteran alleges that this is not 
true, that she did in fact have some of her teeth when she 
entered active service.

Careful review of the Veteran's STRs shows that she first 
received dental treatment in November 1990 and received an annual 
dental examination in December 1990, at which time, it was noted 
in her record that the Veteran should be referred for prosthesis.  
There are no X-rays of the Veteran's mouth from this visit of 
record and it was not noted whether the Veteran was missing any 
or all of her teeth at that time.  In May 1991, the Veteran was 
seen for a dental evaluation for prosthesis.  At that time, it 
was noted that the Veteran should be evaluated for implants.  
There are no X-rays of the Veteran's mouth of record from this 
visit.  In August 1991, the Veteran was seen again for a "work-
up for a prosthesis implant board."  A diagram of the Veteran's 
mouth from that day shows that all of the Veteran's teeth were 
missing.  In September 1991, the Veteran had X-rays of her mouth 
taken.  Those X-rays revealed all the Veteran's teeth to be 
absent.

The Board notes that the Veteran has very complete dental records 
in her STRs.  There is absolutely no evidence contained in those 
records that the Veteran had a single tooth pulled while in 
active service.  In addition, the first X-ray of record revealed 
the Veteran to be missing all her teeth in September 1991.  The 
evidence previously of record included statements of the Veteran 
asserting that she underwent dental surgeries during service; 
however, the RO accorded greater weight to the service dental 
records than to the Veteran's statements.  

In essence, the Veteran's allegation of CUE is based on how the 
RO weighed the evidence.  Although the Board is sympathetic to 
the Veteran's claim, she has not raised a valid claim of CUE.  
Therefore, the appeal will be dismissed.


ORDER

As a valid claim of clear and unmistakable error in the September 
2004 rating decision has not been presented, the appeal is 
dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


